Citation Nr: 1520702	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1982 RO decision denied service connection for hearing loss and tinnitus; the Veteran did not appeal, nor was new and material evidence received within one year.

2.  The evidence received since the May 1982 RO decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claims for service connection for bilateral hearing loss and tinnitus. 

3.  Resolving reasonable doubt in the Veteran's favor, tinnitus is of service origin.



CONCLUSIONS OF LAW

1.  The May 1982 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  New and material evidence has been received since that decision to reopen the previously denied claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The RO denied service connection for bilateral hearing loss and tinnitus in a May 1982 rating decision, finding that there was no evidence of bilateral hearing loss or tinnitus in service.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the May 1982 decision became final.  See 38 U.S.C.A. § 7105(d)(3) ; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received since the May 1982 denial of the Veteran's claims for bilateral hearing loss and tinnitus includes: statements from the Veteran and others who knew him before, during, and after service; and VA audiological evaluations diagnosing bilateral hearing loss and tinnitus dated since January 2004.

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for tinnitus and bilateral hearing loss has been received.  The lay statements and audiological evaluations are not cumulative and redundant of evidence already of record.  They are also material, as they suggest that the Veteran's current tinnitus and bilateral hearing loss had their onset in service.  As noted above, the lay statements are presumed credible for the purpose of determining whether the claim should be reopened.  For these reasons, the Board finds that the additional evidence received since the May 1982 decision is new and material to reopen service connection for bilateral hearing loss and tinnitus.  38 C.F.R. § 3.156.

Service Connection

The Veteran contends that he suffers from tinnitus is a result of noise exposure during his active service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.

First, the medical evidence of record demonstrates current tinnitus.  See generally VA treatment records; see also August 2010 VA examination report.  

Second, the RO has conceded acoustic trauma as consistent with the Veteran's military occupational specialty (MOS) as a signalman.  Thus, an in-service injury is shown.

Third, the Board finds that the Veteran has provided competent and credible evidence of the onset of tinnitus in service and of a continuity of tinnitus ever since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation).  The credibility of the Veteran's account is supported by evidence contemporaneous to his period of active service.  Specifically, the Veteran filed a November 1980 claim for hearing problems, a mere six months after separation from active duty, and he complained of ringing in both ears upon VA examination in January 1981, at which time the examiner confirmed that the Veteran had tinnitus.  He was also diagnosed constant tinnitus in both ears on April 1982 VA examination.  There is no competent medical evidence attributing tinnitus to a cause other than acoustic trauma during military service.  Accordingly, in light of the Veteran's in-service acoustic trauma, credible history of tinnitus in and since service, and the diagnosis of tinnitus during the pendency of the claim, the Board finds that service connection for tinnitus is warranted.

ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted.

Service connection for tinnitus is granted.


REMAND

Although the Board notes that there is evidence that the Veteran was malingering during the August 2010 examination, and audiogram results were therefore unreliable, a January 2004 VA audiogram demonstrates hearing loss for VA purposes (notably with much lower puretone averages).  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, presence of a current disability is conceded.  Moreover, as noted above, in-service injury is also established.

However, the August 2010 VA examiner's opinion concerning the etiology of the Veteran's hearing loss is inadequate.  First, in rendering a negative opinion, the examiner reasoned that the Veteran's hearing was found to be within normal limits at the time of his separation from the military.  However, the Board emphasizes that the law does not require evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. at 153, 159 (1993).  Second, the examiner only noted review of the service treatment records, and did not comment on the Veteran's consistent complaints of hearing loss and contemporaneous audiograms dated just following service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, an addendum opinion is required.

Additionally, updated VA records should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient records dated since April 2010.

2.  Then return the Veteran's claims file, including a copy of this REMAND, to the audiologist who conducted the August 2010 VA examination, or, if that examiner is unavailable, to another suitably qualified VA audiologist for an opinion concerning the etiology of the Veteran's hearing loss.  After review of the claims file, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that current bilateral hearing loss disability is related to noise exposure in the Veteran's military service, including on a delayed or latent onset theory of causation.  In so doing, notwithstanding a showing of normal hearing on audiometric testing in service, the examiner must accept as fact that the Veteran was exposed to excessive in-service noise.  Additionally, the examiner must comment on the significance, if any, of the Veteran's complaints of hearing problems within six months of separation from service and the VA audiograms dated in January 1981 and April 1982.

The examiner must provide a supporting rationale for the opinion provided.  If the examiner is unable to provide an opinion without resort to speculation even with the parameters set forth above, then a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  Then readjudicate the claim, and issue a supplemental statement of the case as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


